Citation Nr: 1037583	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder 
with radiating pain.

3.  Entitlement to service connection for a migraine headache 
disorder.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1998.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).  

The issues of entitlement to service connection for a neck 
disorder, entitlement to service connection for a low back 
disorder with radiating pain, and entitlement to service 
connection for a migraine headache disorder are addressed in the 
remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record that the Veteran has 
ever received a diagnosis of posttraumatic stress disorder 
(PTSD).  

2.  The evidence of record does not demonstrate that the 
Veteran's diagnosed psychiatric disorders, to include generalized 
anxiety disorder, dysthymia, major depression, mood disorder, or 
bipolar disorder, are related to his active duty service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to the initial adjudication of the Veteran's claim, a December 
2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not notify 
the Veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the Veteran because the 
preponderance of the evidence is against service connection for a 
psychiatric disorder; thus, an effective date and a disability 
evaluation will not be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, service personnel 
records, VA medical treatment records, Social Security 
Administration (SSA) records, and identified private medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although VA did not provide the Veteran with a 
medical examination with regard to his claim for entitlement to 
service connection for a psychiatric disorder, none was required 
in this case because there is no medical diagnosis of PTSD, no 
evidence that any of the Veteran's currently diagnosed 
psychiatric disorders began during military service, and no 
competent and credible evidence that they may be related to his 
active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; 
see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There 
is no indication in 


the record that any other additional evidence relevant to the 
issue decided herein is available and not part of the claims 
file.  See Pelegrini, 18 Vet. App. 112.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran contends that service connection for a psychiatric 
disorder is warranted.  During a March 2007 hearing before the RO 
and in various lay statements, the Veteran alleged that he had 
difficulty concentrating and dealing with stress, trouble dealing 
with others, and suicidal ideation since leaving Bosnia.  In a 
March 2007 statement, he reported that bad things happened while 
he was stationed at Fort Bragg, North Carolina, but that he 
signed a document that he would not talk about what happened 
there.  In another March 2007 statement, the Veteran reported 
that he began to have trouble feeling anything good in life after 
seeing the destruction and way of life during active duty service 
in Bosnia.  During his March 2007 hearing before the RO, the 
Veteran testified that his psychiatric symptoms started shortly 
after he was home, and included difficulty sleeping, nightmares, 
flashbacks, and thoughts of suicide.  He reported that he had no 
psychiatric symptoms prior to service and that he had a 
successful military career while in active duty service, but that 
he has had psychiatric symptoms since service discharge.  He 
indicated that, during service, he saw people's homes that were 
blown to pieces, vehicles in ditches and little Bosnian boys 
trying to "pimp their mothers and their daughters out for 
whatever."  He denied ever experiencing any attacks on his base 
or involvement in any type of combat.  He reported that seeing 
the destruction in Bosnia was upsetting to him.  The Veteran's 
service personnel records reflect that his military occupational 
specialties included helicopter repairman and observation scout 
helicopter repairman.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).


Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  "[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 
37 (Fed. Cir. 2006).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of Diagnostic and Statistical 
Manual of Mental Disorders.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony 


must be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

During the pendency of this appeal, the criteria for verifying in 
service stressors were amended, effective July 13, 2010.  The 
amendment states that 

If a stressor claimed by a veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).


The Veteran's service treatment records are negative for any 
complaints of or treatment for a psychiatric disorder.  A 
February 1994 entrance examination reflects that the Veteran's 
psychiatric status was normal.  In a report of medical history, 
completed at that time, the Veteran denied a history of frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  The Veteran's March 1998 separation 
examination also reveals that his psychiatric status was normal.  
In a report of medical history, completed at that time, the 
Veteran denied a history of frequent trouble sleeping, depression 
or excessive worry, and nervous trouble of any sort.  Similarly, 
the Veteran's service personnel records are negative for any 
indication of a psychiatric disorder.

Private treatment records from May 2001 through September 2002 
reveal complaints of and diagnoses of psychiatric disorders.  In 
May 2001, the diagnoses were generalized anxiety disorder and 
dysthymia.  The Veteran reported that, since he was divorced two 
years before and was awarded joint custody of his son, he has had 
difficulty sleeping at night, feeling stressed out, difficulty 
concentrating at work, and poor appetite.  A July 2001 treatment 
record notes diagnoses of generalized anxiety disorder and 
dysthymia.  An August 2001 record reflects a diagnosis of 
generalized anxiety disorder.  A November 2001 record reveals 
diagnoses of generalized anxiety disorder and history of 
depression, and notes that the Veteran took 30 pills of Paxil and 
had a drink and then went to the emergency room.  The record 
indicates that he was worried, stressed out, and disappointed 
that he lost custody of his son to his son's biological mother.  
A December 2001 treatment record reveals that the Veteran 
reported that, with regard to the onset of his psychiatric 
symptoms, he "started getting depressed after his divorce."  
The diagnoses were major depressive disorder and rule out anxiety 
disorder.  A March 2002 private treatment note reveals a 
diagnosis of generalized anxiety disorder.  A September 2002 
treatment record notes diagnoses of generalized anxiety disorder 
and depression.

SSA records reflect that the Veteran is receiving disability 
benefits for anxiety disorders as a primary diagnosis and 
substance addiction dependence disorder 


(alcohol) as a secondary diagnosis and also note a secondary 
diagnosis of migraine.  In addition, the SSA records reveal 
diagnoses of generalized anxiety disorder, history of alcohol 
abuse, and mood disorder.

Private medical treatment records from June 2003 through January 
2007 reveal diagnoses of and treatment for various psychiatric 
disorders.  A June 2003 letter from J.A., M.D. notes that the 
Veteran was "under treatment for a significant affective 
condition . . . ."  June 2003 private treatment records reflect 
diagnoses of bipolar disorder, major depression, and generalized 
anxiety disorder.  The Veteran reported that he had some 
difficulty shortly after he left military service, but that his 
symptoms became progressively incapacitating.  The records also 
note that the Veteran had a background of "turbulence and 
possible conflict in childhood between parents with possible 
physical abuse."  In August 2003, the Veteran sought voluntary 
hospital admission with complaints of feeling anxious and 
depressed, lacking concentration, feeling anergia and anhedonia, 
loss of interest, insomnia, feelings of worthlessness, and 
suicidal thoughts.  He noted a history of depression in his 
paternal grandmother.  The diagnosis at discharge was mood 
disorder, not otherwise specified.  A November 2003 treatment 
letter notes that the Veteran had "some severe problems with 
depression and mood swings."  A November 2003 treatment note 
reflects that the Veteran had a history of some cycling moods and 
some problems with anxiety and depression.  December 2003 
treatment records show continued treatment for depression and 
insomnia.  A January 2004 treatment note reflects that the 
Veteran had a history of cycling moods and some difficulty 
handling some of his stressors.  An April 2004 letter from J.D., 
M.S. reflects that the Veteran had depression and cycling moods, 
and that he was undergoing treatment.  

VA treatment records from November 2003 through December 2004 
reveal diagnoses of "question of [b]ipolar [d]isorder or 
depression," history of bipolar disorder and depression, and 
bipolar disorder.

In a November 2003 lay statement, the Veteran's sister reported 
that the Veteran was once full of life and determination, and 
that he had lost his spark.  She noted 


that the Veteran had problems concentrating, anxiety, and 
depression.  In a November 2003 lay statement, the Veteran's 
mother stated that "a few years ago" the Veteran started 
becoming depressed, that he sometimes does not eat or keep 
himself clean, and that there are other times that he stays on 
the move and he cannot sit down.  She noted that the Veteran is 
no longer close with his brothers or friends, and that he stays 
to himself a lot.

After a thorough review of the evidence of record, the Board 
concludes that service connection for PTSD is not warranted 
because the medical evidence of record does not show that the 
Veteran has ever received a diagnosis of PTSD.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation and, without a current disability, there 
can be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of proof of 
present disability there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  The Veteran's statements alone are not sufficient 
to prove that he has a current diagnosis of PTSD.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As he 
is not a physician, the Veteran is not competent to make a 
determination that he has a current diagnosis of PTSD.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As there is no medical evidence of 
record that the Veteran has ever received a diagnosis of PTSD, 
service connection for PTSD is not warranted.

The Veteran's claim of entitlement to service connection for 
bipolar disorder and PTSD encompasses all of his psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  As the evidence of record reflects 
diagnoses of generalized anxiety disorder, dysthymia 


major depression, mood disorder, and bipolar disorder, the Board 
will next consider whether service connection is warranted for 
any of these disorders.

The Board finds that the evidence of record also does not support 
entitlement to service connection for generalized anxiety 
disorder, dysthymia, major depression, mood disorder, or bipolar 
disorder.  Current diagnosis of generalized anxiety disorder, 
dysthymia, major depression, mood disorder, and bipolar disorder 
are of record.  See Degmetich, 104 F.3d at 1333 (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  However, there is no objective 
evidence of inservice incurrence of a psychiatric disorder.  The 
Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment for a psychiatric disorder.  
The Veteran's March 1998 separation examination shows that his 
psychiatric status was normal at separation from service.  
Moreover, in a report of medical history, completed at that time, 
the Veteran denied a history of frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive worry, 
and nervous trouble of any sort.  Further, the Veteran has not 
reported that he had any psychiatric symptomatology during 
service, as he indicated in his testimony and in various lay 
statements that his psychiatric symptoms began after service 
discharge.

In addition, the remaining evidence of record does not support a 
nexus between any of the Veteran's psychiatric disorders and his 
active duty service.  There is no medical evidence of record 
which indicates that any of the Veteran's psychiatric disorders 
are related to service.  In this, and in other cases, only 
independent medical evidence may be considered to support Board 
findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Accordingly, there is no medical evidence 
of record linking any of the Veteran's currently diagnosed 
psychiatric disorders to service or to any incident of service.  
Additionally, the first objective medical evidence of a 
psychiatric disorder was in May 2001, over three years after 
service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence 


which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).

The Board acknowledges the Veteran's lay statements that his 
psychiatric disorder is related to distressing experiences during 
service.  The Veteran's statements are competent evidence about 
what he experienced; for example, his statements are competent 
evidence as to what symptoms he experienced while in service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Nevertheless, the Veteran's statements that any of his current 
psychiatric disorders are related to his military service, to 
include any distressing experiences which occurred during 
service, are not competent evidence of a nexus between his 
current psychiatric disorders and service.  Medical causation 
involves questions that are beyond the range of common experience 
and common knowledge and require the special knowledge and 
experience of a trained physician.  Because the Veteran is not a 
physician, his statements are not competent evidence that any of 
his current psychiatric disorders are related to active duty 
service, to include distressing experiences which may have 
occurred during service.  See Barr, 21 Vet. App. at 307 (noting 
that lay testimony is competent to establish observable 
symptomatology but not competent to establish medical etiology or 
render medical opinions); see also Espiritu, 2 Vet. App. at 495.  
Absent medical evidence that any of the Veteran's current 
psychiatric disorders are related to active service, service 
connection is not warranted.  Grottveit, 5 Vet. App. at 93 
(noting that the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

Last, the Board has considered the Veteran's lay statements that 
his psychiatric symptoms have occurred continuously since service 
discharge.  However, the Veteran's statements regarding 
continuity of symptomatology since service discharge are 
inconsistent with his other statements of record, as well as the 
contemporaneous medical evidence of record.  Specifically, in May 
2001 and December 2001, the Veteran reported that his psychiatric 
symptoms began after his divorce.  In addition, as previously 
noted, the first medical evidence of record of a psychiatric 
disorder was in May 2001, over three years after the Veteran's 
discharge from service.  Accordingly, the Board does not find the 
Veteran's statements 


regarding continuity of symptomatology credible.  See Buchanan, 
451 F.3d at 1336-37 (noting that the Board must determine whether 
lay evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence); 
see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a showing 
of interest, bias, inconsistent statements, consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded 
in irrelevant part by statute, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As 
there is no competent, credible, and probative evidence that the 
Veteran's current psychiatric disorders are related to his active 
duty service, service connection for a psychiatric disorder, to 
include generalized anxiety disorder, dysthymia, major 
depression, mood disorder, and bipolar disorder, is not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as discussed above, the preponderance 
of the evidence is against the Veteran's claim, doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, 
is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board 
finds that there is a further duty to assist the Veteran with his 
claims for entitlement to service connection for a neck disorder, 
entitlement to service connection for a low back disorder with 
radiating pain, and entitlement to service connection for a 
headache disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2007, the RO scheduled the Veteran for a VA neurological 
examination, a VA peripheral nerves examination, and a VA spine 
examination to determine the etiology of the Veteran's neck 
disorder, his low back disorder with radiating pain, and his 
headache disorder.  However, a July 2007 notation in the claims 
file reveals that the Veteran failed to report for the scheduled 
examinations.  In that regard, the Veteran's claims file does not 
reflect that notice advising the Veteran of the date, time, and 
place of the July 2007 VA examinations was ever sent to him.  

Thus, the RO should provide the Veteran with another opportunity 
to attend VA examinations to determine the existence and etiology 
of his neck disorder, low back disorder, and headache disorder.  
The RO should also notify the Veteran that failure to report, 
without good cause, for an examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the Veteran or death of an immediate family member.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with the 
appropriate VA examination to determine the 
existence and etiology of his neck disorder.  
The Veteran's claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based upon a review of the 
entire claims file, to include the service 
and postservice medical records and the 
Veteran's contentions, the examiner must 
provide an opinion as to whether the 
Veteran's neck disorder is related to his 
active duty service, to include an inservice 
motor vehicle accident.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report must be typed.

2.  The RO must provide the Veteran with the 
appropriate VA examination to determine the 
existence and etiology of his low back 
disorder with radiating pain.  The Veteran's 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Based upon 
a review of the entire claims file, to 
include the service and postservice medical 
records and the Veteran's contentions, the 
examiner must provide an opinion as to 
whether the Veteran's low back disorder with 
radiating pain is related to his active duty 
service, to include an inservice motor 
vehicle accident.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report must be typed.

3.  The RO must provide the Veteran with the 
appropriate VA examination to determine the 
existence and etiology of his migraine 
headache disorder.  The Veteran's claims file 
must be made available to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Based upon a review of the 
entire claims file, to include the service 
and postservice medical records and the 
Veteran's contentions, the examiner must 
provide an opinion as to whether the 
Veteran's migraine headache disorder is 
related to his active duty service.  The 
examiner must also provide an opinion as to 
whether the Veteran's migraine headache 
disorder is related to his neck disorder or 
low 


back disorder with radiating pain.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report for 
any of the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to his last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has been 
completed, the RO must review the examination 
reports to ensure that they are in complete 
compliance with the directives of this 
Remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.  The RO must then readjudicate the 
Veteran's claims for entitlement to service 
connection for a neck disorder, entitlement 
to service connection for a low back disorder 
with radiating pain, and entitlement to 
service connection for a migraine headache 
disorder.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 


and be given the opportunity to respond 
thereto.  The appeal must then be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


